Title: To James Madison from Charles Pinckney, 26 September 1804
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir.
September 26: 1804 In Madrid
My last four letters will have informed you that this Court were fitting out four line of Battle ships—some frigates & transports to convey troops to Cuba & Florida—since which I recieved your dispatch for Mr Monroe & myself of the date of the 8 July most of it written in a cypher not yet sent me & of course I could not make it out—the latter part however which was not written in cypher was important as it desired us on entering into conferences to propose that neither nation should increase it’s forces within the Territory between the Iberville & the Perdido. On receiving this, & finding the Spaniards were making every exertion possible to get the Forces they had at Ferrol to sea I thought no time was to be lost & that so far as respected the proposition not to increase the forces of either in the said Territory I ought not to wait Mr Monroes arrival, as it is uncertain whether he will come & as the troops might sail before I heard of him. I therefore sent to the Secretary such a representation upon the subject as was consistent with your Instructions & indeed in the Words of it—suggesting at the same time the irritation that would probably be occasioned by the arrival of fresh troops in that Neighbourhood. I am this moment informed officially & I hasten to send you the intelligence that Orders have been given by this Government to dismantle & disarm the Ships they were preparing & that they are returned to the Arsenal & laid up & the Troops ordered again to leave Ferrol—so that the Mode I recommended in my Dispatches by Capta[i]n Dulton you will find is the proper one on all occasions, that is to keep them in order.
I have just recieved unofficial but to me it appears authentic intelligence that great Guns, ammunition & Stores a very considerable part of which were furnished from the Kings Stores have been lately sent from Cadiz for Algiers & probably other parts of Barbary of which notice has been given to our Squadron, which ought not in my judgment to be considered as a very friendly thing on the part of Spain as I told them. The late arrival of the reinforcement to our Squadron certainly prevented the Emperor of Morocco declaring War as Mr Simpson no doubt long since informed you.
Anxiously expecting the answer to mine by Captain Dulton & with my best & most affectionate respects to the President & yourself & our friends at Washington I remain always dear sir Yours Truly
Charles Pinckney
